DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. Applicant argues the prior art reference fails to teach the claim limitations. The Examiner respectfully disagrees.
Applicant, in Remarks, pages 9-10, argues Co, in Col. 13, l. 31 to Col. 14, l. 28, fails to teach “having the driving circuit module drive one of the first electrodes and having the sensing circuit module sense the first electrodes for determining which of the first electrodes are covered by the conductive liquid” or the similar limitation with respect to the second electrodes. However, the Examiner cited a different portion of Co to teach this limitation. The portion cited by the Examiner, Col. 17, l. 35 to Col. 20, l. 15, teaches these limitations. This portion of Co discusses how the device drives the electrodes and detects the submersion of the capacitive sensing array having a plurality of sensor electrodes by determining which of the electrodes are submersed. Applicant’s final argument simply states they do not believe the first two steps are of the processor are not taught by Co. As noted above, the cited portion of Co teaches these limitations.
As such, Applicant’s arguments are not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Co et al., USPN 9,904,427, hereinafter Co, in view of Mun et al., US PG-Pub 2018/0260070, hereinafter Mun.
Regarding Claim 1, Co teaches a touch sensitive processing apparatus (processing device 120) for detecting whether a touch panel (touch screen 130) is partially submerged in conductive liquid (water 420), comprising: 
a driving circuit module (Figs. 1, 2, and corresponding descriptions; Col. 6, ll. 28- 41 where the rows RO-R9 and columns CO-C9 are connected to a sensing module (e.g., management module 121-1) to act as a driving and sensing circuit modules); 
a sensing circuit module (Figs. 1, 2, and corresponding descriptions; Col. 6, ll. 28- 41 where the rows RO-R9 and columns CO-C9 are connected to a sensing module (e.g., management module 121-1) to act as a driving and sensing circuit modules); 
an interconnection network module (touch screen interface 128), configured to connect the driving circuit module and one of multiple parallel first electrodes and multiple parallel second electrodes of the touch panel and to connect the sensing circuit module and one of the multiple parallel first electrodes and the multiple parallel second electrodes of the touch panel (Fig. 2, and corresponding descriptions; for electrode rows RO-R9 and columns CO-C9 having sensing elements 204-A, 204B); and 
a processor module (CPUs 122), connected to the driving circuit module, the sensing circuit module and the interconnection network module (Fig. 1, and corresponding descriptions), configured to execute instruction for implementing following steps: 
having the driving circuit module drive one of the first electrodes and having the sensing circuit module sense the first electrodes for determining which of the first electrodes are covered by the conductive liquid (Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15); 
having the driving circuit module drive one of the second electrodes and having the sensing circuit module sense the second electrodes for determining which of the second electrodes are covered by the conductive liquid (Figs. 4F-7A, corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15); 
determining a liquid surface line according to the second electrodes which are un-submerged (Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
determining the liquid surface line according to the first electrodes and the second electrodes which are un-submerged (Figs. 4F-7A, corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
	However, Co does not explicitly teach determining if all of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid; and determining if part of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid.
Mun teaches determining if all of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid (Mun: Figs. 4A-5C and 7, and corresponding descriptions; [0100]-[0104]); and 
determining if part of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid (Mun: Figs. 4A-5C and 7, and corresponding descriptions; [0100]-[0102]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the determination taught by Mun into the device taught by Co in order to determine which operation to accomplish based on the submerged region (Mun: [0102]), thereby providing a more versatile touch device.
Regarding Claim 2, Co, as modified by Mun, teaches the touch sensitive processing apparatus as claimed in claim 1, wherein the processor module is further configured to execute instruction for implementing following steps: 
determining the entire touch panel is covered by the conductive liquid if all of the first electrodes and all of the second electrodes are determined being submerged in the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
determining the touch panel is not covered by the conductive liquid if all of the first electrodes and all of the second electrodes are iii determined being un-submerged in the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
Regarding Claim 3, Co, as modified by Mun, teaches the touch sensitive processing apparatus as claimed in claim 1, wherein the processor module is further configured to execute instruction for implementing at least one of following steps: 
having the driving circuit module drive different one of the first electrodes and having the sensing circuit module sense the first electrodes, adjacent to the first electrode being driven, iteratively for determining which of the first electrodes are covered by the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
having the driving circuit module drive different one of the second electrodes and having the sensing circuit module sense the second electrodes, adjacent to the second electrode being driven, iteratively for determining which of the second electrodes are covered by the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
Regarding Claim 4, Co, as modified by Mun, teaches the touch sensitive processing apparatus as claimed in claim 3, wherein the processor module is further configured to execute instruction for implementing at least one of following steps: 
having the driving circuit module stop sensing the first electrodes, adjacent to the first electrode being driven, if it is determined that at least one of the first electrodes is submerged by the conductive liquid and another one of the first electrodes is not submerged by the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
having the driving circuit module stop sensing the second electrodes, adjacent to the second electrode being driven, if it is determined that at least one of the second electrodes is submerged by the conductive liquid and another one of the second electrodes is not submerged by the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
Regarding Claim 5, Co, as modified by Mun, teaches the touch sensitive processing apparatus as claimed in claim 1, wherein the first electrode being driven is selected from one of following: 
an outermost one of the parallel first electrodes (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
one of the parallel first electrodes which is closest to a central figurative parallel line of the parallel first electrodes (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
Regarding Claim 6, Co, as modified by Mun, teaches the touch sensitive processing apparatus as claimed in claim 1, wherein the first electrodes being driven are two of the outermost first electrodes (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
Regarding Claim 7, Co, as modified by Mun, teaches the touch sensitive processing apparatus as claimed in claim 1, wherein when multiple sensing values corresponding to the first electrodes cannot form a quadratic curve or an absolute value of a difference between the maximum value and the minimum value of the multiple sensing values is less than a predetermined value, it is determined that the first electrodes corresponding to the multiple sensing values are covered by the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16, noting how a threshold amount of sensing values are calculated in order to determine the touch panel submersion).
Regarding Claim 8, Co, as modified by Mun, teaches the touch sensitive processing apparatus as claimed in claim 1, wherein the processor module is further configured to execute instruction for implementing following steps: 
receiving an attitude of the touch panel from an attitude sensor (Mun: [0047]); and 
adjusting the liquid surface line according to the attitude (Mun: [0047]; Figs. 4A-5C and 7, and corresponding descriptions; [0100]-[0104]).
Regarding Claim 9, Co teaches a method (Abstract; Figs. 6A-6C, and corresponding descriptions) for detecting whether a touch panel (touch screen 130) is partially submerged in conductive liquid (water 420), wherein the touch panel comprises multiple parallel first electrodes and multiple parallel second electrodes (Fig. 2, and corresponding descriptions; for electrode rows RO-R9 and columns CO-C9 having sensing elements 204-A, 204B), wherein the method comprising: 
driving one of the first electrodes and sensing the first electrodes for determining which of the first electrodes are covered by the conductive liquid (Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15); 
driving one of the second electrodes and sensing the second electrodes for determining which of the second electrodes are covered by the conductive liquid (Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15); 
determining a liquid surface line according to the second electrodes which are un-submerged (Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
determining the liquid surface line according to the first electrodes and the second electrodes which are un-submerged (Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
However, Co does not explicitly teach determining if all of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid; and determining if part of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid.
Mun teaches determining if all of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid (Mun: Figs. 4A-5C and 7, and corresponding descriptions; [0100]-[0104]); and 
determining if part of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid (Mun: Figs. 4A-5C and 7, and corresponding descriptions; [0100]-[0102]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the determination taught by Mun into the device taught by Co in order to determine which operation to accomplish based on the submerged region (Mun: [0102]), thereby providing a more versatile touch device.
Regarding Claim 10, Co, as modified by Mun, teaches the method as claimed in claim 9, further comprises: 
determining the entire touch panel is covered by the conductive liquid if all of the first electrodes and all of the second electrodes are determined being submerged in the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
determining the touch panel is not covered by the conductive liquid if all of the first electrodes and all of the second electrodes are determined being un-submerged in the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
Regarding Claim 11, Co, as modified by Mun, teaches the method as claimed in claim 9, further comprises: 
driving different one of the first electrodes and sensing the first electrodes, adjacent to the first electrode being driven, iteratively, for determining which of the first electrodes are covered by the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
driving different one of the second electrodes and sensing the second electrodes, adjacent to the second electrode being driven, iteratively for determining which of the second electrodes are covered by the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
Regarding Claim 12, Co, as modified by Mun, teaches the method as claimed in claim 11, further comprises at least one of following steps: 
stopping sensing the first electrodes, adjacent to the first electrode being driven, if it is determined that at least one of the first electrodes is submerged by the conductive liquid and another one of the first electrodes is not submerged by the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
stopping sensing the second electrodes, adjacent to the second electrode being driven, if it is determined that at least one of the second electrodes is submerged by the conductive liquid and another one of the second electrodes is not submerged by the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
Regarding Claim 13, Co, as modified by Mun, teaches the method as claimed in claim 9, wherein the first electrode being driven is selected from one of following: 
an outermost one of the parallel first electrodes (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
one of the parallel first electrodes which is closest to a central figurative parallel line of the parallel first electrodes (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
Regarding Claim 14, Co, as modified by Mun, teaches the method as claimed in claim 9, wherein the first electrodes being driven are two of the outermost first electrodes (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
Regarding Claim 15, Co, as modified by Mun, teaches the method as claimed in claim 9, wherein when multiple sensing values corresponding to the first electrodes cannot form a quadratic curve or an absolute value of a difference between the maximum value and the minimum value of the multiple sensing values is less than a predetermined value, it is determined that the first electrodes corresponding to the multiple sensing values are covered by the conductive liquid (Co: Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16, noting how a threshold amount of sensing values are calculated in order to determine the touch panel submersion).
Regarding Claim 16, Co, as modified by Mun, teaches the method as claimed in claim 9, further comprises: 
receiving an attitude of the touch panel from an attitude sensor (Mun: [0047]); and 
adjusting the liquid surface line according to the attitude (Mun: [0047]; Figs. 4A-5C and 7, and corresponding descriptions; [0100]-[0104]).
Regarding Claim 17, Co teaches a touch system (Abstract) for detecting whether a touch panel (touch screen 130) is partially submerged in conductive liquid (water 420), comprising: 
the touch panel (touch screen 130); 
a touch sensitive processing apparatus (processing device 120), further comprising: 
a driving circuit module (Figs. 1, 2, and corresponding descriptions; Col. 6, ll. 28- 41 where the rows RO-R9 and columns CO-c9 are connected toa sensing module (e.g., management module 121-1) to act as a driving and sensing circuit modules); 
a sensing circuit module (Figs. 1, 2, and corresponding descriptions; Col. 6, ll. 28- 41, where the rows RO-R9 and columns CO-C9 are connected to a sensing module (e.g., management module 121-1) to act as a driving and sensing circuit modules); 
an interconnection network module (touch screen interface 128), configured to connect the driving circuit module and one of multiple parallel first electrodes and multiple parallel second electrodes of the touch panel and to connect the sensing circuit module and one of the multiple parallel first electrodes and the multiple parallel second electrodes of the touch panel (Fig. 2, and corresponding descriptions; for electrode rows RO-R9 and columns CO-C9 having sensing elements 204-A, 204B); and 
a processor module (CPUs 122), connected to the driving circuit module, the sensing circuit module and the interconnection network module (Fig. 1, and corresponding descriptions), configured to execute instruction for implementing following steps: 
having the driving circuit module drive one of the first electrodes and having the sensing circuit module sense the first electrodes for determining which of the first electrodes are covered by the conductive liquid (Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15); 
having the driving circuit module drive at least one of the second electrodes and having the sensing circuit module sense the second electrodes for determining which of the second electrodes are covered by the conductive liquid (Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15); 
determining a liquid surface line according to the second electrodes which are un-submerged (Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16); and 
determining the liquid surface line according to the first electrodes and the second electrodes which are un-submerged (Figs. 4F-7A, and corresponding descriptions; Col. 17, l. 35 to Col. 20, l. 15 and Col. 20, l. 49 to Col. 21, l. 16).
	However, Co does not explicitly teach determining if all of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid; and determining if part of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid.
Mun teaches determining if all of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid (Mun: Figs. 4A-5C and 7, and corresponding descriptions; [0100]-[0104]); and 
determining if part of the first electrodes and part of the second electrodes are determined being submerged in the conductive liquid (Mun: Figs. 4A-5C and 7, and corresponding descriptions; [0100]-[0102]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the determination taught by Mun into the device taught by Co in order to determine which operation to accomplish based on the submerged region (Mun: [0102]), thereby providing a more versatile touch device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627